Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Marshall (US Patent 6728610), in view of Di Costanzo (US PGPub 20160352412), and further in view of Betters (US PGPub 20020143443) failed to disclose: a system for updating and maintaining aircraft computing devices and software systems in an aircraft, the system comprising: a dedicated onboard maintenance device disposed in the aircraft and configured for maintaining and updating the aircraft computing devices and software systems in the aircraft; a centralized configuration server communicatively coupled with the onboard maintenance device via satellite communication, wherein the centralized configuration server is configured to wirelessly receive a current configuration report from the onboard maintenance device while the aircraft is in flight; and a master server disposed behind a firewall, wherein the master server is configured to send a set of up-to-date configuration data to the centralized configuration server, wherein the centralized configuration server includes a processing element configured to: compare the current configuration report of the aircraft to the set of up-to-date configuration data; determine, based upon said comparison, that the aircraft is not compliant with the set of up-to-date configuration data; and wirelessly send an alert of non-compliance to the aircraft, while the aircraft is in flight, instructing a remedial action; and wherein the onboard maintenance device is configured to run both a maintenance mode program that is executed during maintenance of the aircraft while the aircraft is not operating and an operational mode program that is executed during operation of the aircraft, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Marshall, Di Costanzo and Betters discloses of a system for updating and maintaining aircraft computing devices and software systems in an aircraft, the system comprising: an onboard maintenance device disposed in the aircraft and configured for maintaining and updating the aircraft; a centralized configuration server communicatively coupled with the onboard maintenance device via satellite communication, wherein the centralized configuration server is configured to wirelessly receive a current configuration report from the onboard maintenance device while the aircraft is in flight; and a master server disposed behind a firewall, wherein the master server is configured to send a set of up-to-date configuration data to the centralized configuration server, wherein the centralized configuration server includes a processing element configured to: compare the current configuration report of the aircraft to the set of up-to-date configuration data; determine, based upon said comparison, that the aircraft is not compliant with the set of up-to-date configuration data; and wirelessly send an alert of non-compliance to the aircraft, while the aircraft is in flight, instructing a remedial action; 
However, the prior art, Marshall, Di Costanzo and Betters failed to disclose the following subject matter such as “a dedicated onboard maintenance device disposed in the aircraft and configured for maintaining and updating the aircraft computing devices and software systems in the aircraft; and wherein the onboard maintenance device is configured to run both a maintenance mode program that is executed during maintenance of the aircraft while the aircraft is not operating and an operational mode program that is executed during operation of the aircraft”.
Claim 10 is the method claim, similar to the claim 1, and claim 15 is another method claim, containing the similar allowable subject matter as in the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193